— In a proceeding inter alia to compel compliance with previous orders of the Supreme Court, Queens County, directing disclosure to be made pursuant to a notice which petitioner had given under article 3-A of the Lien Law, the appeal is from so much of an order of the same court, dated January 6, 1975, as denied the branches of the application which sought appointment of a receiver and a referee. Order affirmed insofar as appealed from, with $50 costs and disbursements. The appointment of a receiver is a matter of judicial discretion and, on the record presented on this appeal, Special Term properly denied plaintiff’s application insofar as it requested appointment of a receiver and a referee. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.